DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,5-8,10-15,17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2008/0101690).
As to claim 1, Hsu et al. teaches a device (Fig. 1, image capture device “100”), comprising: 
a memory (Fig. 1, memory “140”); 
one or more image capture devices (Fig. 1, sensor “120”);
 a user interface (Fig. 1, output display “160”); and 

obtain an image (Fig. 5, step “510”), wherein the image comprises a first plurality of groups of one or more pixels ([0087], lines 3-5; see, also, [0046]); 
generate an illumination map for the image (Fig. 5, step “520”), wherein the illumination map comprises an illuminant estimate for each of the first plurality of groups of one or more pixels ([0087], lines 5-10; {The illuminant estimates correspond to the R/G and B/G ratios.});
divide the illuminant estimates from the illumination map into a first plurality of regions (Fig. 5, step “530;” {The regions are the clusters.}), wherein each region in the first plurality of regions corresponds to at least one estimated illuminant that the image was captured under ([0088]); 
estimate a white point for each of the first plurality of regions (Fig. 5, steps “550” – “580”); and 
apply white balancing operations to the image (Fig. 5, step “590”) based on the estimated white points for each of the first plurality of regions ([0099] and [0100]). 
As to claim 2, Hsu et al. teaches the device of claim 1, wherein the first plurality of groups of one or more pixels further comprise a grid of pixel tiles comprising the image, and wherein each pixel tile comprises two or more pixels ([0087], lines 8-10). 
As to claim 5, Hsu et al. teaches the device of claim 1, wherein the instructions causing the one or more processors to estimate a white point for each of the first plurality of regions further comprise instructions causing the one or more processors to: 
{The reference illuminants are placed along the blackbody/Planckian line/locus of Fig. 7.}). 
As to claim 6, Hsu et al. teaches the device of claim 5, wherein the instructions causing the one or more processors to constrain each estimated white point towards a Planckian locus or a set of measured artificial light sources further comprise instructions causing the one or more processors to: 
constrain each estimated white point towards a Planckian locus or a set of measured artificial light sources using a pre-trained matrix (Fig. 3; [0077] – [0081]; {The Examiner interprets “matrix” as simply a table of data entries corresponding to the reference illuminants placed along on the blackbody line of Fig. 7.}). 
As to claim 7, Hsu et al. teaches the device of claim 6, wherein the pre-trained matrix is trained, at least in part, using synthetically-generated image data (Fig. 3; [0078] and [0079]; {The Examiner submits the image data captured in step “320” of Fig. 3 as synthetic as it is not captured during the course of normal photography. That is, reference illuminant data is not determined from previously-captured natural images but from a predetermined gray field.}). 
As to claim 8, Hsu et al. teaches the device of claim 1, wherein the instructions causing the one or more processors to divide the illuminant estimates from the illumination map into a first plurality of regions further comprise instructions causing the one or more processors to divide the illuminant estimates from the illumination map into a first plurality of regions further based, at least in part on: 
a scene classification of the image; or 
{The Examiner interprets the gray filtering process as the claimed semantic segmentation as the captured image, not predetermined scene content, dictates the pixels from divided blocks that will be part of the white balancing process.}). 
As to claim 10, Hsu et al. teaches the device of claim 1, wherein the one or more processors are further configured to execute instructions causing the one or more processors to: 
estimate a correlated color temperature (CCT) for each of the first plurality of regions (Fig. 5, step “570;” [0096], lines 1-4);  and 
apply the white balancing operations further based on the estimated CCTs (e.g., [0074]-[0076]). 
As to claim 11, Hsu et al. teaches the device of claim 1, wherein the white balancing operations are applied independently to each of the first plurality of regions ([0099]).
As to claim 15, Hsu et al. teaches the non-transitory computer readable medium of claim 12, wherein a first one of the first plurality of regions corresponds to at least two estimated illuminants (e.g., [0067]; {This paragraph notes that one of two illuminant estimates are equally plausible for a cluster.}). 
As Hsu et al. discloses the use of stored software executed by the reference’s processors to accomplish the functions of the invention ([0036], lines 14-20), the Examiner submits that the limitations of claims 12-14 are satisfied based on this disclosure and the passages of Hsu et al. cited in the rejection of claims 1,5 and 6 above. 
Claims 17 and 20 are method claims reciting steps substantially similar to the processor instructions of device claims 1 and 10, respectively. Therefore, claims 17 and 20 are rejected as detailed above.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 3,4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2008/0101690) in view of Zhang et al. (US # 9,519,839).
As to claims 3 and 4, Hsu et al. teaches the device of claim 1. The claims, however, differ from Hsu et al. in that they require that the instructions to divide the illuminant estimates comprise instructions to cluster the illuminant estimates from the illumination map into at most a predetermined maximum number of regions and that illuminate estimates are clustered using at least one of a k-means algorithm or a fuzzy k-means algorithm. 
In the same field of endeavor, Zhang et al. discloses a white balancing training operation similar to that of Hsu et al (Fig. 2) in which clustering is performed based on R/G and B/G ratios (col. 5, lines 35-39) using a k-means algorithm (col. 5, lines 26-30) that empirically determines the number of clusters when estimating an illuminant (col. 5, lines 39-42). Despite Zhang’s use 
Claim 18 is a method claim reciting a step substantially similar to the processor instruction of device claim 3. Therefore, claim 18 is rejected as detailed above.

2.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2008/0101690) in view of Cote et al. (US 2013/0321674).
As to claim 9, Hsu et al. teaches the device of claim 1. The claim, however, differs from Hsu et al. in that it requires that the processor further executes instructions to smooth a gain map determined based on the estimated white points for the first plurality of regions and apply the white balancing operations further based on the smoothed gain map. 
Being reasonably pertinent to problem addressed by Applicant via the instructions of claim 9, Cote et al. discloses the function of smoothing a map of gains to be applied to an image using a bilateral filter ([0988]). In light of the teaching of Cote et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to smooth the white balance gains of Hsu et al. in the manner disclosed by Hsu et al. because, as Cote et al. notes in paras. [0988] and [0990], high frequency content in 
Claim 19 is a method claim reciting steps substantially similar to the processor instructions of device claim 9. Therefore, claim 19 is rejected as detailed above.

3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2008/0101690) in view of Li et al. (US 2018/0176528).
As to claim 16, Hsu et al. teaches the non-transitory computer readable medium of claim 15. The claim, however, differs from Hsu e al., in that it requires that the instructions to estimate a white point for the first one of the first plurality of regions are further based, at least in part, on a weighted combination of an estimated white point for each of the at least two estimated illuminants.
In the same field of endeavor, Li et al. discloses a white balancing method similar to that of Hsu et al. (Fig. 5) in which the illuminant estimates may be weighted based on scene content to arrive at a final conclusion of illuminant estimation for white balance gain determination (col. 9, lines 15-30). As an example, an estimate that corresponds to a region of the image including the main object is weighted more strongly than others (col. 9, lines 15-30). In light of the teaching of Li et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to weight potential illuminate estimates for a cluster based on scene content in the manner disclosed by Li et al. because this would increase the quality of the white balancing process by ensuring accurate white point determination for a salient region in the captured scene. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Raghupathy et al. (US 2006/0177128) and Wang (US # 10,805,588) disclose region-based illuminant estimation for white balancing an image. Hong (US # 9,013,596) discloses clustering illuminant estimates when white balancing an image. Noyes et al. (US # 10,325,354) discloses weighting illuminant estimations based on region depth in the image to arrive at a final illuminant estimate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/16/2021